DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Regarding the objected to patent abstract, Applicants have amended the abstract to keep it less than 150 words in length. Therefore, the objection to the Abstract is withdrawn.
Regarding the 35 U.S.C. §112(f) invocation of claims 1-7, Applicants have amended the claims to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1-7 is withdrawn.
Regarding the 35 U.S.C. §101 rejection of claim 9, Applicants have amended the claims to add the limitation "non-transitory" to the claim rendering the rejection moot. Therefore, the outstanding 35 U.S.C. §101 rejection of claim 9 is withdrawn

Allowable Subject Matter
Claims 1, 8, 9, 10, 11, and 12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 9, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“a parking-spot recognition section that recognizes a spot where the vehicle is parked, 
wherein the polling interval setting section uses, as the polling interval setting condition, a setting condition of setting the polling interval at a first polling interval in a case where the parking-spot recognition section recognizes that the vehicle is parked at a residence of the user, and setting the polling interval at a second polling interval shorter than the first polling interval in a case where the parking-spot recognition section recognizes that the vehicle is parked at a place other than the residence of the user.”
Regarding independent claim 10, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“a weather recognition section that recognizes weather at a spot where the vehicle is parked, 
wherein the polling interval setting section uses, as the polling interval setting condition, a setting condition of setting the polling interval at a third polling interval in a case where the weather recognition section recognizes that the weather at the spot where the vehicle is parked is not severe, and setting the polling interval at a fourth polling interval longer than the third polling interval in a case where the weather recognition section recognizes that the weather at the spot where the vehicle is parked is severe.”
Regarding independent claim 11, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“wherein 
the polling interval setting section sets an estimated vehicle use time zone where the user is assumed to use the vehicle on a basis of at least one of the unlock time of the door of the vehicle or the lock time of the door of the vehicle, the unlock time and the lock time being recognized by the lock/unlock-time recognition section, and 
the polling interval setting section uses, as the polling interval setting condition, a setting condition of setting the polling interval at a seventh polling interval in a case where a current time is not within the estimated vehicle use time zone, and setting the polling interval at an eighth polling interval shorter than the seventh polling interval in a case where the current time is within the estimated vehicle use time zone.”
Regarding independent claim 12, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“a schedule recognition section that recognizes a schedule of the user, the schedule including estimated use for the vehicle by the user, 
wherein 
the polling interval setting section sets an estimated vehicle use time zone where the user is assumed to use the vehicle on a basis of the schedule recognized by the schedule recognition section, and 
the polling interval setting section uses, as the polling interval setting condition, a setting condition of setting the polling interval at a ninth polling interval in a case where a current time is not within the estimated vehicle use time zone, and setting the polling interval at a tenth polling interval shorter than the ninth polling interval in a case where the current time is within the estimated vehicle use time zone.”
Claims 3 to 7 depend on claim 1 and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484